FILED
                            NOT FOR PUBLICATION                               MAY 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-30105

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00116-RHW

  v.

EDDIE RAY HALL,                                   MEMORANDUM *

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                                                        **
                              Submitted May 15, 2012

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Eddie Ray Hall appeals from his guilty-plea conviction and 195-month

sentence for distribution of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Hall contends that the district court’s advisement that Hall retained the right


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to appeal any sentence of more than 15 years was inconsistent with the terms of the

appeal waiver in his plea agreement, rendering his guilty plea involuntary and

unknowing in violation of Federal Rule of Criminal Procedure 11(b). He seeks

reversal of his conviction, vacation of his sentence, and remand for rehearing on

the plea agreement. While a district court’s oral advisement regarding appeal

rights can supersede the terms of a written appeal waiver, the remedy for such a

misstatement is not vacation of the conviction and sentence, but non-enforcement

of the appeal waiver. See United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.

1995). We need not decide whether the district court expanded Hall’s right to

appeal through its statements at his change-of-plea hearing because Hall raises no

challenge to his conviction or sentence apart from the alleged infirmities in the

district court’s advisements regarding the appeal waiver.

      AFFIRMED.




                                          2                                    11-30105